An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-137
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


In Re:                                        Cleveland County
                                              Nos. 08 JT 183, 184
K.G.A.W., G.W.W.




      Appeal by respondent from order entered 23 October 2013 by

Judge K. Dean Black in Cleveland County District Court.                       Heard

in the Court of Appeals 16 June 2014.


      Charles E. Wilson, Jr., Cleveland County                      Department    of
      Social Services, for petitioner-appellee.

      Kilpatrick Townsend & Stockton LLP, by Adam H. Charnes and
      Chris W. Haaf, for guardian ad litem.

      Assistant   Appellate          Defender       Joyce      L.    Terres      for
      respondent-appellant.


      ELMORE, Judge.


      Respondent     father    appeals     from   an   order    terminating      his

parental rights to K.G.A.W., born in January 2004, and G.W.W.,

born in August 2006.        We affirm the trial court’s order.

      K.G.A.W. and G.W.W. were removed from their mother’s home

in Cleveland County on 3 March 2010 after their mother was found
                                         -2-
in   the    home     unconscious      and      non-responsive       following     an

unintentional overdose of prescription medication.                      Respondent

was residing in Graham County separate from the children and

their mother at that time.               The children were adjudicated as

neglected juveniles on 29 November 2010 and were placed in the

custody of the Cleveland County Department of Social Services

(DSS).

     On 21 May 2012, the juveniles’ mother signed a voluntary

relinquishment of her parental rights.                    On 29 June 2012, DSS

filed petitions to terminate respondent’s parental rights.                       The

trial court entered an order on                 23 October 2013 terminating

respondent’s    parental     rights      on    grounds    that    respondent:    (1)

neglected the juveniles; (2) willfully left the juveniles in the

custody of     Cleveland County       DSS for more than twelve months

without showing to the satisfaction of the                       trial court that

reasonable progress under the circumstances has been made in

correcting    the    conditions     that       led   to   the     removal   of   the

juveniles;     (3)    abandoned     the       juveniles     for    at   least    six

consecutive    months      immediately        preceding    the     filing   of   the

petition;     and    (4)    had    his      parental      rights    involuntarily

terminated with respect to another child and lacked the ability

or willingness to establish a safe home for these juveniles.
                                         -3-
Respondent     challenges    the    trial       court’s   finding     of   all    four

grounds.

      We review a trial court’s order terminating parental rights

to   determine     whether   the   findings       of   fact   are     supported     by

clear,     cogent     and    convincing         evidence      and     whether      the

conclusions of law are supported by the findings of fact.                        In re

Shepard, 162 N.C. App. 215, 221, 591 S.E.2d 1, 6, disc. review

denied sub nom In re D.S., 358 N.C. 543, 599 S.E.2d 42 (2004).

We are bound by findings of fact “where there is some evidence

to   support     those   findings,       even    though    the      evidence     might

sustain findings to the contrary.”                In re Montgomery, 311 N.C.

101, 110-11, 316 S.E.2d 246, 252-53 (1984) (citation omitted).

Findings of fact are also binding if they are not challenged on

appeal.     Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729,

731 (1991).          We conduct de novo review of the trial court’s

conclusions of law.          In re S.N., 194 N.C. App. 142, 146, 669

S.E.2d 55, 59 (2008), aff’d per curiam, 363 N.C. 368, 677 S.E.2d

455 (2009) (citation omitted).

      We   first      address    the     trial      court’s      conclusion       that

respondent     has   neglected     the   juveniles.        Respondent      contends

that this conclusion is not supported by the findings of fact or

clear, cogent and convincing evidence.
                                       -4-
       A trial court may terminate parental rights pursuant to

N.C. Gen. Stat. § 7B-1111(a)(1) if it concludes that the parent

has    abused    or   neglected    the      child.        N.C.     Gen.      Stat.    §

7B-1111(a)(1) (2013).          A parent neglects a child by failing to

provide    proper     care,     supervision,         discipline        or     a    safe

environment or by abandoning the child.                N.C. Gen. Stat. § 7B-

101(15) (2013).

            The fact that a parent does provide love,
            affection and concern, although it may be
            relevant, should not be determinative, in
            that the court could still find the child to
            be neglected within the meaning of our
            neglect and termination statutes. Where the
            evidence shows that a parent has failed or
            is unable to adequately provide for his
            child’s physical and economic needs, whether
            it be by reason of mental infirmity or by
            reason of willful conduct on the part of the
            parent, and it appears that the parent will
            not or is not able to correct those
            inadequate conditions within a reasonable
            time, the court may appropriately conclude
            that the child is neglected.

Montgomery, 311 N.C. at 109, 316 S.E.2d at 251-52.                        “A finding

of neglect sufficient to terminate parental rights must be based

on    evidence   showing     neglect   at    the   time    of    the     termination

proceeding.”       In re Young, 346 N.C. 244, 248, 485 S.E.2d 612,

615    (1997)    (citation    omitted).       “The    trial      court      must   also

consider any evidence of          changed conditions in light of the

evidence of prior neglect and the probability of a repetition of
                                      -5-
neglect.”    In re Ballard, 311 N.C. 708, 715, 319 S.E.2d 227, 232

(1984) (citation omitted).

    The     unchallenged       findings     of   fact    indicate       that   the

children were previously in the custody of Cleveland County DSS

from 8 October 2008 until 30 September 2009, when they returned

to their mother’s home.         In its order returning the children to

their mother, the      trial court found that respondent had not

visited    the   children    since   May    2009.     Between    the    time   the

children were removed from the home on 3 March 2010 and the

entry of the adjudication order in November 2010, respondent

visited with the children a total of ten times.                 Respondent last

visited the children on 20 November 2010.                All other scheduled

visits thereafter did not occur either because of respondent’s

failure to comply with the precondition of submission to drug

screens,    respondent’s       cancellation      of     the   visitation,       or

respondent’s      incarceration.            Respondent    did     not     request

visitation with the children when he spoke to the social worker

on 27 July 2011 and did not inquire as to the juveniles’ well-

being at that time.         Respondent failed to attend scheduled court

hearings on 23 March 2011 and 6 April 2011.                     During a court

hearing on 21 September 2011, respondent requested visitation

with his children after he was to be released from incarceration
                                         -6-
a week later.     The trial court advised respondent that he needed

to contact the social worker to arrange visitation and that he

needed to submit to an observed drug test prior to visitation.

Respondent      never   contacted         the   social     worker    to      arrange

visitation.

      Respondent was arrested in October 2011 in Graham County

and   was     charged      with     manufacturing         and     possession       of

methamphetamine.           Since        that    time   respondent       has     been

incarcerated in the North Carolina Department of Correction with

a   projected    release    date    of     13   February    2015.       At    review

hearings respondent attended on 25 January 2012 and 25 April

2012, respondent did not request to speak to the social worker

and did not inquire about his children.                   On 1 June 2012, the

social worker met with respondent in the Cleveland County Jail

and   informed    him   that      the    children’s      mother   had     signed    a

relinquishment of paternal rights.                The social worker provided

respondent with her address and contact information should he

desire to contact his children.                 Respondent has never written

letters to the children or attempted to send letters to the

children through the social worker since he has been in prison.

He has not provided any financial support for the children while
                                         -7-
he has been incarcerated.             The children have not lived with

respondent since 2008.

      “Abandonment      implies   conduct       on    the       part     of   the    parent

which manifests a willful determination to forego all parental

duties and relinquish all parental claims to the child.”                                 In re

Searle, 82 N.C. App. 273, 275, 346 S.E.2d 511, 514 (1986).                                 “It

has been held that if a parent withholds his presence, his love,

his   care,   the     opportunity    to    display         filial        affection,        and

wil[l]fully     neglects    to    lend     support         and       maintenance,         such

parent relinquishes all parental claims and abandons the child.”

Pratt v. Bishop, 257 N.C. 486, 501, 126 S.E.2d 597, 608 (1962)

(citation omitted).        We conclude the foregoing findings of fact

support a conclusion of law that respondent has neglected the

children and that the neglect is likely to continue for the

foreseeable future.

      Because    we    conclude     this       ground      is        supported      by     the

findings of fact and evidence, we need not address the other

grounds adjudicated by the trial court.                     See In re P.L.P., 173

N.C. App. 1, 8, 618 S.E.2d 241, 246 (2005), aff’d per curiam,

360 N.C. 360, 625 S.E.2d 779 (2006) (finding that when “the

trial   court    finds     multiple       grounds          on        which    to    base     a

termination     of     parental     rights,          and        an     appellate         court
                                  -8-
determines there is at least one ground to support a conclusion

that parental rights should be terminated, it is unnecessary to

address the remaining grounds”).

    We    affirm   the   order   terminating   respondent’s   parental

rights.

    Affirmed.

    Chief Judge MARTIN and Judge HUNTER, Robert N., concur.

    Report per Rule 30(e).